Title: David Gelston to Thomas Jefferson, 16 December 1819
From: Gelston, David
To: Jefferson, Thomas


					
						
							Dear Sir,
							
								New York
								December 16th 1819.
							
						
						Your letter of the 4th instant with its enclosures I have received—
						I wrote to you a line the 10th but considering the lateness of the season, and believing you would wish to receive the books as early as might be practicable, I ventured on this occasion to send them off  by the first good oppertunity that offered, which was on the 4th by the Schooner Logan—Capt Holmes, for Richmond—
						Whenever your wines &ca arrive no time shall be lost in forwarding them to Richmond—
						I enclose your invoice, at foot is the amount of what I have paid—
						
							Very Sincerely & truly your’s
							
								David Gelston
							
						
					
					
						
							
								paid fret from Havre
								
								1
								.52
							
							
								
									paid Capt Hall his advance being ƒ3150 is
								
								}
								6
								—
							
							
								paid duties
								
								17
								.40
							
							
								
								$
								24
								.92
							
						
					
				 